        Case 1:15-cv-09300-LGS Document 356 Filed 10/26/18 Page 1 of 2

                                  ALIOTO LAW FIRM
                                        ____________
                                    ONE SANSOME STREET
                                        35TH FLOOR
                              SAN FRANCISCO, CALIFORNIA 94104
                                      ____________
                                  TELEPHONE (415) 434-8900
                                  FACSIMILE (415) 434-9200


                                     August 26, 2018

Via ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:    John Nypl et al. v. JP Morgan Chase & Co et al., 15 Civ. 9300 (LGS)


Dear Judge Schofield:

       As the Court may be aware, a verdict was rendered in the Government’s case
today, Friday, October 26, 2018.

       Consequently, Pursuant to Rule III.A.1 of Your Honor’s Individual Rules of
Practice for Civil Cases, the Nypl Plaintiffs respectfully file this letter motion seeking a
pre-motion conference to lift and vacate the stay of this Court’s Order of September 25,
2018, ECF NO. 355, which prohibited the Nypl plaintiffs from taking the depositions of
the signatories to the Plea Agreements and Deferred Prosecution Agreement (and/or other
witnesses competent to testify to the substance of the Pleas at trial).

       In addition, and in light of the conclusion of the Government’s criminal case, the
Nypl plaintiffs respectfully file this letter motion seeking a pre-motion conference to take
the depositions of the participants in the “Cartel” chatroom; namely, Messers Matthew
Gardiner, Christopher Ashton, Richard Usher, and Rohan Ramchandani.


//
           Case 1:15-cv-09300-LGS Document 356 Filed 10/26/18 Page 2 of 2



ALIOTO LAW FIRM
Page 2

      Finally, the Nypl plaintiffs respectfully file this letter motion seeking a pre-motion
conference requiring the Government to (1) identify the witnesses identified by the
defendant banks as the appropriate persons to competently testify to the substance of the
Plea Agreements and Deferred Prosecution Agreement; and (2) produce all the
documents in its possession pertaining to the negotiations of the Bank Pleas.


                                    Respectfully submitted:

                                     ALIOTO LAW FIRM
                              By:    /s/ Joseph M. Alioto
                                    Joseph M. Alioto


                                    LAW OFFICES OF LINGEL H. WINTERS P. C.

                              By:   /s/ Lingel H. Winters
                                    Lingel H. Winters


                                    Attorneys for Plaintiffs and the Nypl Putative class


cc:       Counsel of Record via ECF
          Benjamin Sirota, Department of Justice

JMA/nas
